White River Capital, Inc. 6051 El Tordo P.O. Box 9876 Rancho Santa Fe, CA 92067 www.WhiteRiverCap.com NYSE Amex: RVR January 6, 2011 Via EDGAR and Federal Express U.S. Securities and Exchange Commission Division of Corporation Finance Attn: David Lin treet, N.E. Washington, D.C.20549-4561 Re:White River Capital, Inc. (the “Company”) Annual Report on Form 10-K for the fiscal year ended December 31, 2009 Quarterly Report on Form 10-Q for the quarters ended March 31, 2010, June 30, 2010 and September 30, 2010 Filed March 15, 2010, May 11, 2010, August 6, 2010 and November 12, 2010 File No. 001-33257 Dear Mr. Lin: We have received your office’s comment letter dated December 23, 2010 concerning the above-referenced filings.The comment letter asks for our written response within 10 business days or to tell you when we will provide you with our response. Per our legal counsel’s telephone conversation with you last week, we are respectfully requesting an extension of time of an additional 10 business days to complete our response and allow for the appropriate amount of time and resources, including the coordination of a review process with the Company’s senior management and board of directors, to consider the staff’s comments.As a result, we intend to provide our responses to the comment letter no later than January 25, 2011.We understand that on December 30, 2010 you communicated your verbal approval to this extension request to our legal counsel, David P. Hooper at Barnes & Thornburg LLP. On behalf of the Company, I hereby acknowledge that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filings; David Lin Securities and Exchange Commission January 6, 2011 Pageof 2 · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We appreciate the staff’s consideration of this request and look forward to working with you.Should you have additional comments or questions, please contact me at (858) 756-8300, or our outside legal counsel, David P. Hooper, at (317) 231-7333. Sincerely, /s/ Martin J. Szumski Martin J. Szumski Chief Financial Officer and Senior Vice President cc: John M. Eggemeyer Eric R. Moy, Esq. David P. Hooper, Esq.
